Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Sher, J.), rendered February 22, 2007, convicting him of harassment in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court improperly permitted the People to introduce evidence of his prior abusive conduct toward the complainant is without merit. The court properly admitted such evidence as it provided necessary background information and explained the nature of the relationship between the defendant and the complainant (see People v Valath, 56 AD3d 578 [2008]; People v Demchenko, 259 AD2d 304 [1999]; People v Shorey, 172 AD2d 634, 635 [1991]).
In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the trial court’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s remaining contentions are unpreserved for appellate review. Mastro, J.E, Rivera, Dickerson and Leventhal, JJ., concur.